Citation Nr: 1647913	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  09-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2010 rating decision, by the Milwaukee, Wisconsin, Regional Office (RO), which denied the Veteran's claim of entitlement to a TDIU.  He perfected a timely appeal to that decision.  

FINDINGS OF FACT

1.  The Veteran is service connected for degenerative joint disease of the left hip, rated as 40 percent disabling; coronary artery disease (CAD), rated as 30 percent disabling; diabetes mellitus with erectile dysfunction and bilateral diabetic retinopathy, rated as 20 percent disabling; peripheral neuropathy of the left foot, associated with diabetes mellitus, with erectile dysfunction and bilateral diabetic retinopathy, rated as 20 percent disabling; peripheral neuropathy of the right foot, associated with diabetes mellitus, with erectile dysfunction and bilateral diabetic retinopathy, rated as 20 percent disabling; and hypertension, associated with diabetes mellitus with erectile dysfunction and bilateral diabetic retinopathy, rated as 10 percent disabling.  The Veteran's combined schedular rating is 80 percent.  

2.  The Veteran reported that he completed high school, and he has had experience as a postal clerk.  He last worked full time in 2005.  

3.  The Veteran's service-connected disabilities, alone, do not preclude substantially gainful employment consistent with his education and previous work experience.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA satisfied its duty to notify by means of letters sent to the Veteran in August 2009 and October 2009 prior to the rating decision on appeal.  An additional letter was issued in May 2011.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  As reported in the substantive section of this document, the Veteran has been afforded VA examinations and there is sufficient medical evidence for the Board to decide this appeal.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  


II.  Factual background.

The Veteran's application for increased rating based on individual unemployability (VA Form 21-8940), was received in July 2009.  The Veteran reported having a high school education.  The Veteran indicated that he worked as a postal clerk with the United States Postal Service from May 2000 to May 2005; he worked full time until May 2005.  

Submitted in support of the Veteran's claim was a lay statement from J. J., dated in September 2009, indicating that she has witnessed changes in the Veteran as a result of his disabilities.  J. J. noted that the Veteran spends more time sleeping then he did in the past; she felt that this is probably due to the medications that he takes for his disabilities.  J. J. related that there are also many nights when the Veteran is unable to sleep through the night due to pain in his back, legs and/or feet.  She noted that it is very difficult for the Veteran to ride in various vehicles because he has difficulty getting in and out; she stated that he usually complains about his back after trips as short as twenty five miles.  J. J. further noted that the Veteran spends less time doing activities such as walking biking, and other similar activities because it is too painful.   She noted that the Veteran spends more time and money going to medical appointments, trying to find and buy appropriate footwear in an attempt to get relief from the pain.  

Received in September 2009 was VA Form 21-4192 completed by the U.S. Office of Personnel Management, indicating that the Veteran was employed with the US Postal Service from May 1977 to May 2005, when he retired from Federal service.  

The Veteran was afforded a VA examination for evaluation of diabetes mellitus in September 2009.  He reported that he cooks, rides the lawnmower and walks.  The Veteran indicated that his back problem affects only his lumbar region; he noted that his feet also limit him.  The Veteran denied any shortness of breath, dyspnea or angina.  It was noted that he had no cardiac or neurologic stroke symptoms.  The Veteran reported the onset of "numbness burning hurt" pain in the feet years ago.  Following a physical examination, the diagnosis was stable nondisabling gunshot wound (GSW) to the left buttocks, and no additional changes due to the GSW.  The examiner noted that the residuals of the gunshot wound to the left buttocks are nondisabling and that there were no changes in the Veteran's activities of daily living due to this condition.  The examiner also noted that the pain that the Veteran had was related to his lumbar spine, which would limit lifting; however, he also noted that the back is not a service-connected disability.  The examiner also stated that the Veteran appeared friendly, conversant and able to do sedentary jobs with bilateral, normal arm function repetitively.   The examiner opined that the Veteran had no apparent limits due to his service-connected meds.  

Following a heart examination in September 2009, the VA examiner noted that the diagnosis was mild hypertensive heart disease.  It was also noted that the Veteran was not employed.  The examiner reported that the hypertensive heart disease had no effects on the Veteran's usual daily activities.  

Submitted in support of the Veteran's claim were private treatment records, dated from May 2000 to December 2008, which reflect treatment for diabetes mellitus, ongoing and chronic low back pain with radiation of pain into the lower extremities.  When seen in June 2006, it was noted that the Veteran had no health concerns or complaints.  An urgent care note, dated in December 2008, reflects an assessment of low back pain with left-sided radicular symptoms with history of laminectomy in 2000.  The Veteran was seen in February 2010 for chest pain, indicates that the Veteran was seen for complaints of chest pain.  He stated that the chest pain was present when he woke up that morning, and he described it as midsternal pressure.  He denied any radiation of pain into the shoulder, and he denied any shortness of breath or diaphoresis.  He was treated with nitroglycerin for chest pain in February 2010 and it was noted that the Veteran did not experience any recurrence of symptoms.  

Received in May 2011 were VA progress notes dated from February 2010 to April 2011 which show that the Veteran received ongoing follow up evaluation and treatment for diabetes mellitus, hypertension, neuropathies and gout.  During a clinical visit in June 2010, the Veteran indicated that he had not had any more chest pain since his emergency room visit in February 2010.  He continued to complain of diabetic neuropathy in his feet.  The impression was hypertension under good control, diabetes mellitus, much improved, gout, diabetic neuropathy, and morbid obesity.  

On the occasion of a DBQ eye examination in February 2013, the examiner noted that the Veteran's eye condition does not impact his ability to work.  



III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran is service connected for residuals, GSW, left hip, sacral area with degenerative joint disease of the left hip, rated as 40 percent disabling; coronary artery disease (CAD), associated with diabetes mellitus, type II, with erectile dysfunction and bilateral diabetic retinopathy, rated as 30 percent disabling; diabetes mellitus with erectile dysfunction and bilateral diabetic retinopathy, rated as 20 percent disabling; peripheral neuropathy of the left foot, associated with diabetes mellitus, with erectile dysfunction and bilateral diabetic retinopathy, rated as 20 percent disabling; peripheral neuropathy of the right foot, associated with diabetes mellitus, with erectile dysfunction and bilateral diabetic retinopathy, rated as 20 percent disabling; and hypertension, associated with diabetes mellitus with erectile dysfunction and bilateral diabetic retinopathy, rated as 10 percent disabling.  The combined disability rating for his service-connected disorders is 80 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16 (a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom,  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical and other evidence addressing the functional effects of the Veteran's disabilities on his ability to perform the physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

In this case, the weight of the evidence, including the medical evidence, indicates that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his ability to engage in substantially gainful employment.  Significantly, following VA examination in September 2009, the examiner stated that the residuals of the gunshot wound to the left buttocks are nondisabling and that there were no changes in the Veteran's activities of daily living due to this condition.  The examiner noted that the pain that the Veteran had was related to his lumbar spine, and that it would limit lifting; however, he also noted that the back is not a service-connected disability.  Moreover, with respect to the heart disease, the examiner reported that the hypertensive heart disease had no effects on the Veteran's usual daily activities.  The examiner further opined that the Veteran had no apparent limits due to his service-connected meds.  Moreover, following a DBQ eye examiner in February 2013, the examiner stated that the Veteran's eye condition does not impact his ability to work.  In sum, the medical evidence of record does not demonstrate that his disabilities would preclude him from being able to engage in substantially gainful employment.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The Board acknowledges that the Veteran has difficulty with his service-connected DJD of the left hip, CAD, diabetes mellitus, peripheral neuropathy, hypertension, and diabetic retinopathy, but such difficulties are accounted for in the current 80 percent combined disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  While his service-connected disabilities may cause some economic inadaptability, this also is taken into account in the assigned disability ratings.  In this case, there is no showing of total individual unemployability based solely on the service-connected disabilities.  

The Board has not ignored the Veteran's stated opinion that he is unemployable due to his service-connected disabilities.  He has also provided lay statements in support of that claim.  However, the Board finds the evidence just discussed to be more probative as to whether his service connected disabilities prevent him from securing and following a substantially gainful occupation.  The more objective evidence tends to show that his impairment due to service-connected disabilities is not so great as to prevent sedentary employment and his work history and education is consistent with the ability to engage in such employment.  

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  The evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  Although he has not been employed for many years, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a TDIU is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


